Citation Nr: 1400126	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of L5-S1 spine with early spondylosis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 2007 to August 2010.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which granted service connection and assigned a 10 percent disability rating, effective August 7, 2010.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's degenerative disc disease disability has been manifested by no greater than objective findings of low back pain; muscle spasm and guarding, but not severe enough to result in abnormal gait or abnormal spinal contour; but without ankylosis, incapacitating episodes, bowel or bladder incontinence, or guarding or appreciable muscle spasms severe enough to result in an abnormal gait or spinal contour; forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; and combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.

2.  Throughout the period on appeal, the impairment caused by radiculopathy involving the lower extremities that has been associated with the Veteran's service-connected low back disability has most closely approximated moderate incomplete paralysis of the sciatic nerve on the right and left.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative disc disease of L5-S1 spine with early spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5237 (2012). 

2.  For the period beginning May 29, 2013, a rating of 20 percent, but no higher, for right lower extremity radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013). 

3.  For the period beginning May 29, 2013, a rating of 20 percent, but no higher, for left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Service connection has already been established and the current appeal arose from claims for an increased disability rating.  By means of a preadjudication letter dated December 2010, the Veteran was informed of how to substantiate a claim of entitlement to service connection for his low back disability.  This letter advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  This letter also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  However, where, as here, service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).
The Board further concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA examination reports dated February 2012 and May 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

The VA examination reports show that the examiners reviewed the Veteran's treatment reports of record, performed a comprehensive physical evaluation, elicited from the Veteran his history of low back symptomatology, reviewed diagnostic test results, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision.

II.  Legal Criteria and Facts.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2013).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

      For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran's degenerative disc disease disability has been evaluated under 38 C.F.R. § 4.71a, DC 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, his symptomatology has been located chiefly in the lumbosacral spine.  

In February 2012, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA examination, at which time, he reported that, following separation from service, he had worked on a job for two weeks, but due to his back pain, had since been unable to work.  He reported that he experienced continuous back pain and daily flare-ups with prolonged sitting, standing and other body movements.  Upon examination, the Veteran was found to have a normal gait; the examiner noted that he was able to bend over the examination table to show how he got injured, was able to get on and off the table, and get dressed and undressed without any problems.  The range of motion for the thoracolumbar spine indicated forward flexion at zero to 75 degrees, extension at zero to 10 degrees, right lateral flexion at zero to 20 degrees, left lateral flexion at zero to 25 degrees, right lateral rotation at zero to 30 degrees and left lateral rotation at zero to 30 degrees; the combined range of motion was 190 degrees.  Following repetitive testing, there was no evidence of additional limitation of range of motion and no functional loss or impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation, and no guarding or muscle spasm.  Muscle strength testing was normal, reflexes were normal, and straight leg raises were negative.  There was no evidence of radiculopathy or other neurological findings.  The Veteran did not have a diagnosis of intervertebral disc syndrome.  Lumbar spine x-rays demonstrated early spondylosis in the thoracic region with subtle dextroscoliosis, and mild disc space narrowing at L5-S1, suggesting minimal degenerative disc disease.  A January 2010 MRI taken during service showed bulging disc without significant cord canal stenosis and parasagital focal disc protrusion without canal stenosis with disc desiccation.  The clinician opined that the Veteran's degenerative disc disease did not affect his ability to work.  

The claims folder also contains private treatment reports showing that the Veteran was being treated by a pain management specialist and in late 2012, received intra-articular facet injections at the bilateral L4-5 spine area, as well as a medial branch block to the posterior primary ramus of the bilateral L3-4 spine area corresponding to the interface of the facet joint at L4-5.

In May 2013, following his notice of disagreement with the assigned disability rating, the Veteran was afforded a second VA examination, at which time, he reported continuing back pain and flare-ups.  Upon examination, muscle strength was normal, reflexes were normal and straight leg raises were negative bilaterally.  The range of motion for the thoracolumbar spine indicated forward flexion at zero to 75 degrees, extension at zero to 20 degrees, right lateral flexion at zero to 20 degrees, left lateral flexion at zero to 25 degrees, right lateral rotation at zero to 30 degrees, and left lateral rotation at zero to 30 degrees; the combined range of motion was 200 degrees.  There was no limitation of range of motion with repetitive testing.  However, the clinician noted that the Veteran demonstrated functional loss or impairment due to excess fatigability, incoordination, pain with movement, disturbances of locomotion and interference with sitting, standing or weight-bearing.  Although the sensory examination was within normal limits, the Veteran was found to have radiculopathy involving the sciatic nerve bilaterally, which the examiner deemed of moderate severity.  He noted that the Veteran was now positive for intervertebral disc syndrome, but had not had any incapacitating episodes in the previous 12-month period.  Following a review of the February 2012 lumbar spine x-ray, as well as an August 2012 lumbar spine MRI, which demonstrated significant degenerative changes for the Veteran's age of 24 years, L4-5 hypertrophic right facet, mildly diastatic facet joints and a mild retrolisthesis at L5, the clinician opined that, as a result of his difficult-to-control back pain, his inability to sit or stand for significant periods of time, and an inability to lift greater than 20 pounds, the Veteran would have difficulty with employability.

Review of the VA treatment reports in the paperless Virtual VA claims folder demonstrates that the Veteran was continuing to have treatment for his back disorder throughout 2013.  These records also demonstrated that he continued to be unemployed.

III.  Conclusion

Based on a review of the evidence, the Board concludes that the criteria for a disability evaluation in excess of the current 10 percent rating under DC 5237 for the Veteran's degenerative disc disease of L5-S1 spine with early spondylosis have not been met.  As noted above, throughout the appeals period, the Veteran's disability has been manifested by no greater than objective findings of low back pain; muscle spasm and guarding, but not severe enough to result in abnormal gait or abnormal spinal contour; but without ankylosis, incapacitating episodes, bowel or bladder incontinence, or guarding or appreciable muscle spasms severe enough to result in an abnormal gait or spinal contour; forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; and combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.

In reaching this decision, the Board has considered whether a higher rating is warranted based upon additional limitation of motion due to orthopedic factors, such as pain, guarding of movement and fatigability.  See DeLuca, supra; 38 C.F.R. 4.45, 4.59.  However, the evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination, the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 20 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examination reports indicate that, during both examinations, the Veteran had forward flexion of the lumbar spine greater than 60 degrees even when pain, excess fatigability, incoordination and interference with sitting, standing and weight-bearing were considered.  Moreover, throughout the period on appeal, the combined range of motion of the thoracolumbar spine was never less than 190 degrees.  During the May 2013 examination, the Veteran's combined range of motion actually increased by 10 degrees to 200 degrees.  In addition, although the Veteran was found to have muscle spasm or guarding during the May 2013 examination, it was noted that these symptoms were not severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, Board concludes that the criteria for a rating in excess of 10 percent for the service-connected lumbar spine disability have not been met at any time during the period on appeal.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disability during this portion of the period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has been diagnosed with any of the following disorders as applicable to the thoracolumbar spine at any time during this portion of the appeal:  vertebral fracture or dislocation, sacroiliac injury or weakness, lumbosacral strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis or spinal fusion.  Moreover, although the Veteran was diagnosed during the May 2013 examination as having intervertebral disc syndrome, as noted above, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  Here, because the symptomatology associated with the Veteran's degenerative disc disease of L5-S1 spine with early spondylosis is duplicative or overlapping with the symptoms associated with his intervertebral disc syndrome, separate ratings for these disorders is not applicable.  See Esteban v. Brown, supra.  

Entitlement to Separate Rating for Neurological Manifestations

As noted above, however, the Board must also consider whether a separate rating is warranted for any associated neurologic abnormalities.  In this regard, the Board notes that during the May 2013 examination, the examiner noted that the Veteran was experiencing radiculopathy and associated nerve pain of the bilateral lower extremities (which she characterized as constant and moderate).  Thus, under the provisions of DC 8520 as set forth above, for the period beginning May 29, 2013, the Veteran is entitled to a separate 20 percent disability evaluation for moderate right lower extremity radiculopathy and a separate 20 percent disability evaluation for moderate left lower extremity radiculopathy as neurological manifestations of his service-connected low back disability.  There is no evidence suggesting that any radiculopathy is moderately severe which would warrant a 40 percent rating.  

The Board also notes that there is no other neurological impairment related to the Veteran's service-connected low back disorder shown by the record.  

Extraschedular Consideration

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms and functional limitations due to his degenerative spine disability are contemplated by the rating schedule; as such, the assigned schedular evaluations are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 
38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour and loss of height of vertebral body.  Moreover, as in this case, the schedular rating criteria also provide for separate ratings for objective neurological manifestations.  In addition, although the evidence suggests (and the Veteran has previously claimed) that he is unemployable as a result of his degenerative disc disease, as will be discussed in greater detail below, the Veteran's claim is being remanded for consideration of TDIU.  

In summary, the Board concludes that, throughout the period on appeal, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent for the orthopedic manifestations of his service-connected degenerative disc disease of L5-S1 spine with early spondylosis, but the evidence supports separate ratings for moderate, bilateral lower extremity radiculopathy associated with that disorder.



ORDER

An initial disability rating in excess of 10 percent for degenerative disc disease of L5-S1 spine with early spondylosis is denied.  

For the period beginning May 29, 2013, a separate rating of 20 percent, but no higher, for radiculopathy of the right lower extremity, associated with degenerative disc disease of L5-S1 spine with early spondylosis, is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period beginning May 29, 2013, a separate rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, associated with degenerative disc disease of L5-S1 spine with early spondylosis, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran has claimed that he is no longer employable as a result of his service-connected degenerative disc disease of L5-S1 spine with early spondylosis.  See claim, September 2011.  There is some medical evidence on file that supports his contention.  See VA examination report, May 2013; VA treatment report, August 2012, noting Veteran has been unemployed for two years, purportedly due to his back disability.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  

The Court has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In this case, although the Board observes that, in April 2013, the Veteran's representative stated that the Veteran was not claiming entitlement to TDIU, the duty to assist under the 38 U.S.C.A. § 5103A states that VA has a statutory obligation to assist claimants in substantiating their claims.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, the Veteran has reported that he is no longer employed as a press operator because the work was too physically-demanding.  While the appellant was  afforded a VA examination in February 2012 pursuant to his claims of entitlement to TDIU, because he has since been found to have additional, moderate neurological symptoms as a result of his service-connected spinal disorder, and the May 2013 VA examiner opined that the Veteran would have difficulty finding employment as a result of his disabling back disorder, the Board finds that the appellant should be afforded an appropriate VA examination(s) to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected degenerative disc disease alone or in combination with his service-connected tinnitus; patellofemoral pain syndrome, left knee; and patellofemoral pain syndrome, right knee.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify his date of last employment.  Request that he submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his degenerative disc disease disability since December 2012.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran. Provided that the necessary release forms are completed and returned, attempt to obtain the identified records.   

3.  The RO/AMC should obtain any VA records pertaining to treatment for the Veteran's degenerative disc disease of L5-S1 spine with early spondylosis since May 2013, as well as for all other service-connected disabilities since 2013 and associate such with the claims folder or the electronic record via Virtual VA.  Any negative reply must also be included in the claims folder.

4.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination(s) to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities without regard to nonservice-connected disabilities or the Veteran's age.  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  Thereafter, adjudicate the issue of the Veteran's entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


